Exhibit 10.5

 

AMENDMENT NO. 4 TO

EMPLOYMENT AGREEMENT

 

 

This Amendment No. 4 (this "Amendment") to an Employment Agreement (the
"Employment Agreement") entered as of February 10, 2014, by and between
Accelerize Inc., a Delaware corporation with headquarters at 20411 SW Birch St.
Ste. 250, Newport Beach, CA 92660 (the “Company”), and Santi Pierini, a natural
person, residing at 1224 Morningside D, Laguna Beach, CA 92651 (the “Employee”),
is entered as of this 6th day of May 2015. Each of the Company and the Employee
may be referred to hereinafter as a "Party" and collectively, the "Parties".

 

WHEREAS, the Parties have entered the Employment Agreement as of February 10,
2014; and

 

WHEREAS, the Parties now wish to adjust Section 6 Termination of Employment by
increasing the Employee severance payment.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

 

 

1.

Section 6 (a) of the Employment Agreement is hereby replaced in its entirety
with the following:

 

Termination Without Cause. During the Term, this Agreement and Employee’s
employment may be terminated by Company without Cause (as hereinafter defined)
by giving written notice of such termination to Employee. In the event that the
Company terminates Employee’s employment without Cause during the Term, the
Company shall, subject to Employee’s execution and delivery of a general release
in favor of the Company and its affiliates substantially in the form attached
hereto as Exhibit A, and Employee’s compliance with the terms of this Agreement,
pay to Employee a severance payment equal to One Hundred percent (100%) of the
Annual Base Salary, payable in accordance with the Company’s normal payroll
practices (or, at the Company's option, in one lump sum payment, payable within
45 days, discounted to present value using a 5% discount rate). Notwithstanding
anything in the foregoing to the contrary, Employee will be entitled to such
payments only if Employee has complied in full with the terms of this Agreement
following Employee’s termination (e.g., Confidentiality, Return of Property
obligations, etc.). In addition, in the event that the Company terminates
Employee’s employment without Cause during the Term Employee shall be entitled
to receive all Payable Amounts (which shall become due and payable on the date
of termination).

 

 

2.

All other terms and conditions of the Employment Agreement shall remain in full
force and effect.

 

 

IN WITNESS WHEREOF, the Parties hereto have executed or caused to be executed
this Agreement as of the date first above written.

 

 
 

--------------------------------------------------------------------------------

 

 

- 2 -

 

 

 

EMPLOYEE:

 

 

 

/s/ Santi Pierini___________________

Santi Pierini

 

 

 

 

ACCELERIZE INC.

 

 

 

By: /s/ Brian Ross_________________

Name: Brian Ross

Title: Chief Executive Officer

 

 

 

 

 

 

 